Citation Nr: 0922025	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  00-20 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a rating in excess of 30 percent for a right 
wrist disorder (right distal radius fracture with avulsion of 
ulnar styloid, postoperative, with traumatic arthritis). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. R. Weaver, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1976 to May 1979 
and from January 1981 to May 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas.

The Veteran appeared at the RO and testified before a member 
of the Board in April 2003.  In November 2003, the Board 
remanded the claim for further development.  The Veteran 
appeared before the undersigned Veterans Law Judge via 
videoconference in April 2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A.  When available evidence is 
too old for an adequate evaluation of the Veteran's current 
condition, VA's duty to assist includes providing a new 
examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).

During his April 2009 hearing, the Veteran asserted that he 
has been prescribed new pain medication for his wrist.  
Because the Veteran's testimony indicates that his disability 
may have worsened, the Board finds that an additional 
examination is needed to determine the current severity of 
his condition.  Green v. Derwinski, 1 Vet. App. 121 (1991) 
(duty to assist may include the conduct of a thorough and 
contemporaneous medical examination which takes into account 
the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one).  Additionally, since the most recent VA medical records 
in the claims file are from November 2008, updated VA medical 
records should also be obtained.

During his April 2009 hearing, the Veteran also indicated 
that he is in receipt of Social Security Administration (SSA) 
disability benefits.  Under the applicable regulations, any 
medical records forming the basis for an award of SSA 
benefits must be added to the claims file prior to resolution 
of the appellant's appeal.  38 U.S.C.A. § 5106 (West 2002); 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Therefore, 
this matter must be remanded so that any existing SSA records 
can be obtained.

Accordingly, the case is REMANDED for the following action:

1.	Ask the Veteran to identify all medical 
care providers (VA and private) that 
have treated his right wrist disability 
since November 2008, and make 
arrangements to obtain the identified 
records.

2.	Obtain a copy of the Social Security 
Administration decision awarding 
disability benefits as well as copies 
of the underlying medical records upon 
which the decision was based.

3.	Schedule the Veteran for an appropriate 
VA examination.  The examiner should 
review the claims file and should note 
that review in the examination report.  
All necessary tests, including X-rays 
if indicated, should be conducted.  The 
examiner should: (a) identify all 
residuals attributable to the Veteran's 
service-connected right wrist fracture; 
(b) state whether any ankylosis of the 
wrist is present; (c) conduct range of 
motion testing of the right wrist, to 
include dorsiflexion and palmar 
flexion; (d) identify any pain, 
weakened movement, excess fatigability 
or incoordination on movement in the 
right wrist; (e) note any additional 
range of motion loss due to pain on 
use, weakened movement, excess 
fatigability, or incoordination; and 
(f) describe any other limitation of 
function.  The examiner must provide 
rationales for all opinions and 
conclusions reached.

4.	Readjudicate the claim on appeal.  If 
the claim remains denied, issue a 
supplemental statement of the case and 
allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

